Title: To George Washington from Charles Lewis, 1 November 1757
From: Lewis, Charles
To: Washington, George



Dr Colo.
Vaux Hall November 1st 1757

’Tis now some Time since I wrote to Mr Woodford, desireing him to procure me the Papers I left in yr Hands relative to my affair with Rennolds, I am now in want of them, and as he inform’d me You would send them if wanting, beg you’ll contrive

them pr first opportunity. I receivd Yrs in which You inform me of yr giving Jackson the Liberty to inlist a Man in Lieu of himself, I am much oblig’d to You for the Indulgence, & indeed could have expected no more.
I should not desire the Papers but Rennolds has sued me & I can’t possibly do without them, I should Think a Coppy of them would do for yr Bussiness, I am Sr Yr oblig’d Humble Servt

Chs Lewis

